Cyrus Safa
Attorney at Law: 282971
Law Offices of Lawrence D. Rohlfing
12631 East Imperial Highway, Suite C-115
Santa Fe Springs, CA 90670
Tel.: (562) 868-5886
Fax: (562) 868-8868
E-mail: rohlfing.office@rohlfinglaw.com
Attorneys for Plaintiff
Ira Morgan Allen

                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


IRA MORGAN ALLEN,                        )   Case No.: 2:18-cv-00059-CMK
                                         )
             Plaintiff,                  )   STIPULATION AND ORDER FOR
                                         )   THE AWARD AND PAYMENT OF
      vs.                                )   ATTORNEY FEES AND EXPENSES
                                         )   PURSUANT TO THE EQUAL
NANCY A. BERRYHILL, Acting               )   ACCESS TO JUSTICE ACT, 28 U.S.C.
Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
                                         )   TO 28 U.S.C. § 1920
             Defendant.                  )
                                         )
                                         )

      TO THE HONORABLE DENNIS M. COTA, MAGISTRATE JUDGE OF
THE DISTRICT COURT:
      IT IS HEREBY STIPULATED, by and between the parties through their
undersigned counsel, subject to the approval of the Court, that Ira Morgan Allen be
awarded attorney fees in the amount of two thousand four hundred dollars
($2,400.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d),
and no costs under 28 U.S.C. § 1920. This amount represents compensation for all
legal services rendered on behalf of Plaintiff by counsel in connection with this
civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
        After the Court issues an order for EAJA fees to Ira Morgan Allen, the
government will consider the matter of Ira Morgan Allen's assignment of EAJA
fees to Cyrus Safa. The retainer agreement containing the assignment is attached
as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
to honor the assignment will depend on whether the fees are subject to any offset
allowed under the United States Department of the Treasury's Offset
Program. After the order for EAJA fees is entered, the government will determine
whether they are subject to any offset.
        Fees shall be made payable to Ira Morgan Allen, but if the Department of
the Treasury determines that Ira Morgan Allen does not owe a federal debt, then
the government shall cause the payment of fees, expenses and costs to be made
directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
executed by Ira Morgan Allen.1 Any payments made shall be delivered to Cyrus
Safa.
        This stipulation constitutes a compromise settlement of Ira Morgan Allen's
request for EAJA attorney fees, and does not constitute an admission of liability on
the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
shall constitute a complete release from, and bar to, any and all claims that Ira
Morgan Allen and/or Cyrus Safa including Law Offices of Lawrence D. Rohlfing
may have relating to EAJA attorney fees in connection with this action.
        This award is without prejudice to the rights of Cyrus Safa and/or the Law
///




1
 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
under federal law against the recovery of EAJA fees that survives the Treasury
Offset Program.
Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
DATE: January 23, 2019          Respectfully submitted,
                                LAW OFFICES OF LAWRENCE D. ROHLFING
                                     /s/ Cyrus Safa
                            BY: __________________
                               Cyrus Safa
                               Attorney for plaintiff Ira Morgan Allen

DATED: January 23, 2019         MCGREGOR W. SCOTT
                                United States Attorney


                                      /s/ Carol S. Clark

                                CAROL S. CLARK
                                Special Assistant United States Attorney
                                Attorneys for Defendant
                                NANCY A. BERRYHILL, Acting Commissioner
                                of Social Security (Per e-mail authorization)




                                     ORDER
      Approved and so ordered

Dated: January 30, 2019
                                           _______________________________
                                           DENNIS M. COTA
                                           U.S. MAGISTRATE JUDGE
